DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I: claims 1-15 in the reply filed on 12/18/2020 is acknowledged.
Claims 16-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/18/2020.
Response to Amendment
This Office Action is a response to Applicant’s response to restriction and amendment filed 12/18/2020. Claim 1 is amended. Claims 1-24 are currently pending, with claims 16-24 withdrawn from consideration.
Claim Objections
Claim 13 is objected to because of the following informalities: 
Regarding claim 13, “rachet” should read “ratchet”.
		Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the claim recites “where the holding surface is lesser in size than the height of the punctum plug” in lines 8-9. It is unclear what the size of the holding surface is, since the instant spec. does not disclose a specific height of the punctum plug. Therefore, the scope of the claim is indefinite since the claim language compares a size of the holding surface to an unknown size. For 
	Further, the claim recites “the height of the punctum plug” in lines 8-9. There is insufficient antecedent basis for this limitation in the claim, since a height of the punctum plug has not been previously introduced. For examination purposes, the examiner is interpreting the phrase to be referring to a height of the punctum plug.
	Further, the claim recites “the insertion end” of the plug in line 10. There is insufficient antecedent basis for this limitation in the claim, since an insertion end of the plug has not been previously introduced. For examination purposes, examiner is interpreting the phrase to be referring to an insertion end of the plug.
	Further, the claim recites “the patient” in line 11. There is insufficient antecedent basis for this limitation in the claim, since a patient has not been previously introduced. Therefore, the scope of the claim is indefinite. For examination purposes, the examiner is interpreting the phrase to be referring to a patient.
	Regarding claim 4, the claim recites “a detachable dilator or a detachable sizer-dilator”. It is unclear whether applicant is referring to the dilator as previously introduced in claim 1, or introducing a separate, new detachable dilator or sizer-dilator. Therefore, the scope of the claim is indefinite. For examination purposes, the examiner is interpreting the detachable dilator or sizer-dilator to be the same as recited in claim 1.
	Further, the claim recites “the dilator or sizer-dilator” in line 3. It is unclear whether applicant is referring to the dilator as previously introduced in claim 1, or a separate, new dilator or sizer-dilator. Therefore, the scope of the claim is indefinite. For examination purposes, the examiner is interpreting the phrase to be referring to the dilator as introduced in claim 1.
 	Regarding claim 5, the claim recites “the tips of the distal ends of the holding surface” in lines 1-2. There is insufficient antecedent basis for “the tips of the distal ends” in the claim, since tips of the distal ends of the holding surface have not been previously introduced. Therefore, the scope of the claim is indefinite. For examination purposes, the examiner is interpreting the phrase to be referring to at least one tip of a distal portion of the holding surface.
	Regarding claim 6, the claim recites “either one or both of the distal ends of the holding surface” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim, since distal ends of the holding surface have not been previously introduced (note claim 1 has only introduced distal portions together forming a holding surface). Therefore, the scope of the claim is indefinite. For examination purposes, the examiner is interpreting the phrase to be referring to at least one tip of a distal portion of the holding surface.
	Further, the claim recites “for maneuvering a plug” in line 3. It is unclear whether this phrase is referring to the plug as introduced in claim 1, or if a separate, new plug is being introduced. Therefore, the scope of the claim is indefinite. For examination purposes, the examiner is interpreting the phrase to be referring to the plug as introduced in claim 1.
	Regarding claim 7, the claim recites “either one or both of the distal ends of the holding surface” in line 2. There is insufficient antecedent basis for this limitation in the claim, since distal ends of the holding surface have not been previously introduced (note claim 1 has only introduced distal portions together forming a holding surface). Therefore, the scope of the claim is indefinite. For examination purposes, the examiner is interpreting the phrase to be referring to at least one tip of a distal portion of the holding surface.
	Further, the claim recites “a detachable distal end tip” in line 3. It is unclear if this phrase is referring to the one or detachable distal end tips as previously introduced in claim 7, or a separate, new detachable distal end tip. Therefore, the scope of the claim is indefinite. For examination purposes, the 
	Further, in lines 3-4, the claim recites “the detachable distal end tip”. It is unclear is this phrase is referring to the one or more detachable distal end tips as previously introduced in claim 7, or a separate, new detachable distal end tip. Therefore, the scope of the claim is indefinite. For examination purposes, the examiner is interpreting the phrase to be referring to at least one of the one or more detachable distal end tips.
	Regarding claim 8, the claim recites “a tip sleeve” in line 2. It is unclear if this phrase is referring to the one or more detachable tip sleeves as previously introduced in claim 8, or a separate, new tip sleeve. Therefore, the scope of the claim is indefinite. For examination purposes, the examiner is interpreting the phrase to be referring to at least one of the one or more detachable tip sleeves.
	Further, the claim recites “a distal end” in line 2. It is unclear what structure “a distal end” is referring to, whether it’s a distal end of a distal portion, the distal portion itself, a separate structure, etc. Therefore, the scope of the claim is indefinite. For examination purposes, the examiner is interpreting the phrase to be referring to a distal portion of at least one of the two arms.
	Further, the claim recites “either one or both of the distal ends of the holding surface” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim, since distal ends of the holding surface have not been previously introduced (note claim 1 has only introduced distal portions together forming a holding surface). Therefore, the scope of the claim is indefinite. For examination purposes, the examiner is interpreting the phrase to be referring to at least one tip of a distal portion of the holding surface.
	Further, the claim recites “a detachable tip sleeve” in line 4. It is unclear whether this phrase is referring to the one or more detachable tip sleeves as previously introduced in claim 8, or a separate, new detachable tip sleeve. Therefore, the scope of the claim is indefinite. For examination purposes, the 
	Further, the claim recites “the detachable tip sleeve” in lines 4-5. It is unclear whether this phrase is referring to the one or more detachable tip sleeves as previously introduced in claim 8, or a separate, new detachable tip sleeve. Therefore, the scope of the claim is indefinite. For examination purposes, the examiner is interpreting the phrase to be referring to at least one of the one or more detachable tip sleeves as previously introduced.
	Further, the claim recites “the distal end’s tip sleeve securing means”. There is insufficient antecedent basis for this limitation in the claim, since a distal end’s tip sleeve securing means has not specifically been previously introduced. Therefore, the scope of the claim is indefinite. For examination purposes, the examiner is interpreting the phrase to be referring to the sleeve securing means.
	Regarding claim 9, the claim recites “a tray” in line 2. It is unclear whether “a tray” is referring to the at least one tray as previously introduced in claim 9, or a separate, new tray. Therefore, the scope of the claim is indefinite. For examination purposes, the examiner is interpreting the phrase to be referring to the at least one tray.
	Further, the claim recites “a detachable tip sleeve” in line 3. It is unclear whether this phrase is referring to the one or more detachable tip sleeves as previously introduced in claim 8, or a separate, new detachable tip sleeve. Therefore, the scope of the claim is indefinite. For examination purposes, the examiner is interpreting the phrase to be referring to at least one of the one or more detachable tip sleeves as previously introduced.
	Further, the claim recites “a distal end” in line 4. It is unclear what structure “a distal end” is referring to, whether it’s a distal end of a distal portion, the distal portion itself, a separate structure, etc. Therefore, the scope of the claim is indefinite. For examination purposes, the examiner is interpreting the phrase to be referring to a distal portion of at least one of the two arms.

	Further, the claim recites “wherein a distal end… is first inserted… and second extracted”. It is unclear what the terms “first” and “second” are referring to, since they generally refer to a timeframe and a series of steps performed within that timeframe, and it is therefore unclear what timeframe is being referred to. Therefore, the scope of the claim is indefinite. For examination purposes, the examiner is interpreting the phrase to be referring to positional states as opposed to timeframes (in other words, examiner suggests removing the terms “first” and second” such that the claim language only recites an engaged state and an extracted state, for example).
	Further, the claim recites “an engaged tip sleeve” in line 5. It is unclear whether this phrase is referring to the one or more detachable tip sleeves as previously introduced in claim 8, or a separate, new tip sleeve. Therefore, the scope of the claim is indefinite. For examination purposes, the examiner is interpreting the phrase to be referring to at least one of the one or more detachable tip sleeves as previously introduced.
	Further, the claim recites “a respective tip sleeve” in lines 5-6. It is unclear whether this phrase is referring to the one or more detachable tip sleeves as previously introduced in claim 8, or a separate, new tip sleeve. Therefore, the scope of the claim is indefinite. For examination purposes, the examiner is interpreting the phrase to be referring to at least one of the one or more detachable tip sleeves as previously introduced.

	Further, the claim recites “the now currently engaged tip sleeve”. It is unclear whether this phrase is referring to the one or more detachable tip sleeves as previously introduced in claim 8, or a separate, new tip sleeve. Therefore, the scope of the claim is indefinite. For examination purposes, the examiner is interpreting the phrase to be referring to at least one of the one or more detachable tip sleeves as previously introduced.
	Further, the claim recites “a distal end” in line 8. It is unclear what structure “a distal end” is referring to, whether it’s a distal end of a distal portion, the distal portion itself, a separate structure, etc. Therefore, the scope of the claim is indefinite. For examination purposes, the examiner is interpreting the phrase to be referring to a distal portion of at least one of the two arms.
	Further, the claim recites “an engaged tip sleeve” in line 8. It is unclear whether this phrase is referring to the one or more detachable tip sleeves as previously introduced in claim 8, or a separate, new tip sleeve. Therefore, the scope of the claim is indefinite. For examination purposes, the examiner is interpreting the phrase to be referring to at least one of the one or more detachable tip sleeves as previously introduced.
	Further, the claim recites “the respective tip sleeve” on Pg. 5 line 1. It is unclear whether this phrase is referring to the one or more detachable tip sleeves as previously introduced in claim 8, or a separate, new tip sleeve. Therefore, the scope of the claim is indefinite. For examination purposes, the examiner is interpreting the phrase to be referring to at least one of the one or more detachable tip sleeves as previously introduced.

	Further, the claim recites “the tip sleeve” on Pg. 5 line 2. It is unclear whether this phrase is referring to the one or more detachable tip sleeves as previously introduced in claim 8, or a separate, new tip sleeve. Therefore, the scope of the claim is indefinite. For examination purposes, the examiner is interpreting the phrase to be referring to at least one of the one or more detachable tip sleeves as previously introduced.
	Further, the claim recites “the distal end” on Pg. 5 lines 2-3. It is unclear what structure “a distal end” is referring to, whether it’s a distal end of a distal portion, the distal portion itself, a separate structure, etc. Therefore, the scope of the claim is indefinite. For examination purposes, the examiner is interpreting the phrase to be referring to a distal portion of at least one of the two arms.
	Regarding claim 10, the claim recites “the box” in line 1. There is insufficient antecedent basis for this limitation in the claim, since a box has not been previously introduced. Therefore, the scope of the claim is indefinite. For examination purposes, the examiner is interpreting the phrase to be referring to a box.
	Further, the claim recites “wherein the box is sloped with respect to the longitudinal axis of the box”. It is unclear what portion of the box is sloped relative to itself, since the box as a whole cannot be sloped relative to itself. Therefore, it is unclear what dimensions of the box are sloped in relation to the box as a whole, and the scope of the claim is indefinite. For examination purposes, the examiner is interpreting any portion of the box to be sloped.
	Further, the claim recites “the tip sleeve storage locations” in line 3. There is insufficient antecedent basis for this limitation in the claim, since only one storage location has been previously 
	Further, the claim recites “the first height of the box” in line 4. There is insufficient antecedent basis for this limitation in the claim, since a first height of the box has not been previously introduced. Therefore, the scope of the claim is indefinite. For examination purposes, the examiner is interpreting the phrase to be referring to any height of the box.
	Further, the claim recites “the perpendicular path” in line 5. There is insufficient antecedent basis for this limitation in the claim, since a perpendicular path has not been previously introduced. Therefore, the scope of the claim is indefinite. For examination purposes, the examiner is interpreting the phrase to be referring to any perpendicular path of the box.
	Further, the claim recites “the entrance to the impeded path” in line 5. There is insufficient antecedent basis for this limitation in the claim, since an entrance to the impeded path has not been previously introduced. Therefore, the scope of the claim is indefinite. For examination purposes, the examiner is interpreting the phrase to be referring to an entrance to the impeded path.
	Further, the claim recites “the second height of the box” in line 6. There is insufficient antecedent basis for this limitation in the claim, since a second height of the box has not been previously introduced. Therefore, the scope of the claim is indefinite. For examination purposes, the examiner is interpreting the phrase to be referring to any height of the box.
	Further, the claim recites “the end of the box” in line 7. There is insufficient antecedent basis for this limitation in the claim, since an end of the box has not been previously introduced. Therefore, the scope of the claim is indefinite. For examination purposes, the examiner is interpreting the phrase to be referring to any end of the box.
	Regarding claim 11, the claim recites “two or more trays”. It is unclear whether the “two or more trays” is referring to the at least one tray as previously introduced in claim 9, or separate, new 
	Regarding claim 12, the claim recites “the closing pressure” in line 2. There is insufficient antecedent basis for this limitation in the claim, since a closing pressure of the instrument has not been previously introduced. Therefore, the scope of the claim is indefinite. For examination purposes, the examiner is interpreting the phrase to be referring to a closing pressure of the instrument.
	Regarding claim 14, the claim recites “the maximum separation distance” in line 2. There is insufficient antecedent basis for this limitation in the claim, since a maximum separation distance has not been previously introduced. Therefore, the scope of the claim is indefinite. For examination purposes, the examiner is interpreting the phrase to be referring to a maximum separation distance.
	Further the claim recites, “the distal portions of each arm” in line 2. There is insufficient antecedent basis for this limitation in the claim, since only a single distal portion for each arm has been previously introduced. Therefore, the scope of the claim is indefinite. For examination purposes, the examiner is interpreting the phrase to be referring to the distal portion of each arm.
	Further, the claim recites “the wide portions of each arm” in line 2. There is insufficient antecedent basis for this limitation in the claim, since only a single distal portion for each arm has been previously introduced. Therefore, the scope of the claim is indefinite. For examination purposes, the examiner is interpreting the phrase to be referring to the wide portion of each arm.
	Regarding claim 15, the claim recites “the outer surfaces” in line 1. There is insufficient antecedent basis for this limitation in the claim, since outer surfaces have not been previously introduced. Therefore, the scope of the claim is indefinite. For examination purposes, the examiner is interpreting the phrase to be referring to outer surfaces of the wide portion of each arm. 
	Claims 2-3 and 13 are indefinite due to their dependencies on indefinite base claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, 12 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Webb (US 5921990).
	Regarding claim 1, Webb discloses (abstract; Col. 3 line 13-Col. 4 line 38; Figs. 2-7) a medical instrument for facilitating the treatment of dry eye using lacrimal occlusion (one of ordinary skill would’ve understood the instrument of Webb to be capable of facilitating the treatment of dry eye using lacrimal occlusion, since Webb discloses an instrument to insert material into a punctal opening for treatment of the eye, Col. 1 lines 5-7 and 62-64), where the instrument further comprises: 
	two arms (first and second elongate members 12 and 14, Col. 3 lines 14-35; Fig. 1), wherein each arm comprises a proximal portion (proximal portion of elongate members 12 and 14 coupled together, annotated Fig. 3), a wide portion (finger pads 16 and 18), a narrow portion (annotated Fig. 3, which depicts the narrow portion having a more narrow diameter than at least finger pads 16 and 18 and therefore functions as a narrow portion) and a distal portion (manipulation tip 40 and 42), where each of the proximal portions of the arms are joined forming a base (proximal portions of elongate members 12 and 14 coupled together, Col. 3 lines 14-35; Fig. 3), where each of the wide portions together provide 
	a dilator (projection 66 and dilation/insertion tip 68, Col. 3 lines 51-56; Fig. 3) for dilating the punctum in preparation to receive the punctum plug (dilation tip 68 initially dilates punctal opening, therefore one of ordinary skill would’ve understood dilation tip 68 to be capable of dilating the punctum in preparation to receive the punctum plug), where the dilator comprises a proximal end attached to the base (Fig. 3) and a distal end extending therefrom (Fig. 3), and where the distal end of the dilator forms an apex (distalmost end of tip 68, Fig. 3) that is lesser in diameter than the diameter of the punctum plug (note the following limitation is functional, and one of ordinary skill would’ve understood dilation tip 68 to taper to an appropriate diameter such that collagen rod would fit into the punctal opening, Col. 3 line 57-Col. 4 line 6) and is thereafter increasing in diameter forming a conical shape (projection 66 has a diameter and includes a tapered tip 68, therefore one of ordinary skill would’ve understood projection 66 to be circular and therefore form a conical shape in the tapered tip, Col. 3 lines 52-55 and Col. 4 lines 23-38; Fig. 3).

    PNG
    media_image1.png
    282
    825
    media_image1.png
    Greyscale

Annotated Figure 3 of Webb

    PNG
    media_image2.png
    465
    488
    media_image2.png
    Greyscale

Annotated Figure 4 of Webb
	Regarding claim 2, Webb discloses the instrument of claim 1. Webb further discloses wherein the dilator is further adapted with a profile for use as a sizer-dilator (note the following limitation is functional, and one of ordinary skill would’ve understood projection 66 to include a profile capable of use as a sizer-dilator, since the dilation step would involve sizing the punctum, Fig. 3).
	Regarding claim 3, Webb discloses the instrument of claim 2. Webb further discloses wherein the profile of the sizer-dilator is further adapted to include markings indicative of plug sizes (note the 
	Regarding claim 5, Webb discloses the instrument of claim 1. Webb further discloses wherein the tips of the distal ends of the holding surface are provided in any of various shapes and sizes (manipulation tips 40 and 42 provided in at least one length, therefore provided in at least one shape and size, Col. 4 lines 23-38; Fig. 3).
	Regarding claim 6, Webb discloses the instrument of claim 5. Webb further discloses wherein either one or both of the distal ends of the holding surface are further adapted to individually include or collectively form a receptacle for maneuvering a plug (gripping surfaces 44 and 46 form receptacle for maneuvering collagen rod, and therefore would be capable of maneuvering a plug, Col. 3 lines 36-50; Fig. 6).
	Regarding claim 12, Webb discloses the instrument of claim 1. Webb further discloses the instrument that has been further adapted to include mechanical means for limiting the closing pressure of the instrument (live hinge 15, which is an equivalent structure to the “mechanical means for limiting” interpreted under 112(f) since it provides a small space between elongate members 12 and 14 and therefore limits the space between them, Para. [0087] of the instant spec., Col. 3 lines 14-35; Fig. 1).
	Regarding claim 14, Webb discloses the instrument of claim 1. Webb further discloses further comprising: a separator (live hinge 15, Fig. 3) for limiting the maximum separation distance between the distal portions of each arm caused by opening pressure applied to the wide portions of each arm (live hinge 15 provides small separation space between elongated members 12 and 14 when disengaged; therefore, one of ordinary skill would’ve understood live hinge 15 to limit a maximum separation distance between manipulation tips 40 and 42 when engaged or disengaged, Col. 3 lines 14-35; Fig. 3).
	Regarding claim 15, Webb discloses the instrument of claim 1. Webb further discloses wherein the outer surfaces of the wide portion of each arm include surface changes for increasing grip (traction ridges 32 and 34, Col. 3 lines 14-35; Fig. 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Webb in view of Mendius (US 2014/0364891 A1).
	Regarding claim 4, Webb discloses the instrument of claim 2. 
	However, Webb fails to disclose wherein the base is further adapted to include means for accepting a detachable dilator or a detachable sizer-dilator, and wherein the dilator or sizer-dilator is further adapted to be detachable and includes mean for attaching to the base.
	Mendius teaches (Paras. [0029]-[0030]; Figs. 1-3), in the same field of endeavor, a punctum plug insertion device including a detachable dilator (cap 60 which forms a dilator and is removable from the instrument, Para. [0029]), wherein the instrument includes a base (body 12, Fig. 1) adapted to include means for accepting (cap 60 can be friction fit over body 12 or include releasable interlock, which is an equivalent structure to the “means for accepting” interpreted under 112(f), Para. [0054] of the instant spec.; Para. [0029]) a detachable dilator (cap 60, Fig. 1), and wherein the dilator includes means for attaching to the base (releasable interlock or threads, which one of ordinary skill would’ve understood to also be included on cap 60; note the following provides an equivalent structure to the “means for attaching” interpreted under 112(f), Para. [0054] of the instant spec.; Para. [0029]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Webb to include a detachable dilator, as taught by Mendius, in order to provide the capability of using different sized dilators for each punctum and punctum plug, aiding in proper sterilization for the procedure (Para. [0031]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Webb in view of Freeman (US 4955896).
	Regarding claim 7, Webb discloses the instrument of claim 1. 
	However, Webb fails to specifically disclose further comprising one or more detachable distal end tips, wherein either one or both of the distal ends of the holding surface is further adapted to 
	Freeman teaches (Col. 4 lines 1-15 and Col. 5 lines 35-65; Figs. 1-2), in the same field of endeavor, a medical forcep tool including one or more detachable distal end tips (handles 20 and 22 which are replaceable, Col. 4 lines 1-15), wherein either one or both of the distal ends of the holding surface (distal portions of forcep main body 16, Fig. 2) is further adapted to include means for accepting a detachable distal end tip (slidably receives handles 20 and 22 via frictional engagement, which is an equivalent structure to the “means for accepting” interpreted under 112(f), Para. [0068] of the instant spec., Col. 4 lines 1-15), and wherein the detachable distal end tip includes means for attaching to the accepting means (slidably received in frictional engagement with main body 16, which is an equivalent structure to the “means for attaching” interpreted under 112(f), Para. [0069] of the instant spec., Col. 4 lines 1-15, also note Col. 5 lines 20-33 describe other attachment relationships such as a screw thread).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Webb to include detachable distal tips, as taught in Freeman, in order to easily interchange the tips to accommodate the conditions of a particular task, enable removal of a grasping tip without directly contacting it, and promote a clean and sterilized medial forcep tool (Col. 5 lines 35-65).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Webb in view of Klaas (US 5630821).
	Regarding claim 8, Webb discloses the instrument of claim 1. 
	Webb fails to specifically disclose further comprising one or more detachable tip sleeves, wherein a tip sleeve substantially fits over a distal end, wherein either one or both of the distal ends of the holding surface is further adapted to include sleeve securing means for securing a detachable tip 
	Note Webb does teach boots 56 and 58 shaped to fit over manipulation tips 40 and 42, but fails to explicitly disclose boots 56 and 58 as detachable (Col. 3 lines 36-50).
	Klaas teaches (Col. 2 line 53-Col. 3 line 22 and Col. 4 lines 38-50; Figs. 3A-3B), in the same field of endeavor, a gripping tool for an eye instrument including gripping elements 1 and 2 and one or more detachable tip sleeves (contact elements 3, which may be disposable and are therefore detachable, Col. 4 lines 38-50; Figs. 3A-3B), wherein a tip sleeve substantially fits over a distal end (Figs. 3A-3B), wherein either one or both of the distal ends of the holding surface is further adapted to include sleeve securing means for securing a detachable tip sleeve (mounting pin 5 and holding pin 7, which is an equivalent structure to the “sleeve securing means for securing” interpreted under 112(f), Paras. [0021] and [0071] of the instant spec., Col. 2 line 62-Col. 3 line 15), and wherein the detachable tip sleeve includes companion distal end securing means for securing to the distal end's tip sleeve securing means (annular recess 10 which engages with flange 9 of mounting pin 5, which is an equivalent structure to the “companion distal end securing means” interpreted under 112(f), Para. [0071] of the instant spec., Col. 3 lines 16-22).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Webb to include the contact elements, as taught by Klaas, in order to provide disposable sleeve members, which one of ordinary skill would’ve understood would provide efficient sterilization and cleanliness during the procedure (Col. 4 lines 38-49).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Webb in view of Danta (US 2011/0172675 A1).
	Regarding claim 13, Webb discloses the instrument of claim 12.

	Danta teaches (Para. [0068]; Fig. 7A), in the same field of endeavor, an ocular delivery system including a handle comprising a finger grip capable of providing either hinged or sliding opening motion (Para. [0068]; note one of ordinary skill would’ve understood the sliding motion as disclosed in Danta to correspond to the sliding wedge type means since both would provide a sliding motion).
	Therefore, Webb fails to disclose mechanical means specifically as claimed, but discloses mechanical means including a living hinge, and Danta teaches a finger grip capable of providing motion using either a hinged or sliding motion, and therefore discloses that these are interchangeable or known equivalents in the art. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as a matter of simple substitution of one known element for another (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of the instrument including sliding wedge type means, instead of the hinge as taught by Webb, because Danta teaches that these are interchangeable or known equivalents in the art, and therefore one of ordinary skill would have expected the device to function equally as well with either a hinge or sliding wedge type means.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 5451380 to Zinnanti, disclosing a laparoscopic instrument tray system including latches.
US 5215726 to Kudla, disclosing a sterilization and storage cassette including latches.
US 2011/0196317 A1 to Lust, disclosing an instrument for punctal implants including a dilator and graspers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/BRIGID K BYRD/Examiner, Art Unit 3771  
/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771